DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are currently pending and have been considered below.
Drawings
The drawings are objected to under 37 CFR 1.83(a) for the following reasons:
The drawings must show every feature of the invention specified in the claims.  Therefore, the “robot capable of flying and driving… comprising ground locomotion; aerial locomotion” as recited in claim 1 must be shown or the features canceled from the claims. While applicant’s specification says that FIGS. 1A-1B show a robot capable of both flying and driving, FIGS. 1A-1B are entirely indiscernible. Also, the feature “wherein the rubber tracks fully encompass the vehicle in the stowed position and protect the propellers, body, and payloads from a fall” recited in claim 13 must be shown or the features canceled from the claims. No new matter should be entered.
The drawings are not in compliance with 37 CFR 1.84, because FIGS. 1A-1B are photographs that are entirely indiscernible. Photographs are not permitted in utility patent applications unless they are “the only practical medium for illustrating the claimed invention.” 37 CFR 1.84(b). Also, even if photographs are permitted, then “[t]he photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.” 37 CFR 1.84(b). In the present case, photographs are not the only practical medium for illustrating the claimed invention. Also, FIGS. 1A-1B are undoubtedly not of sufficient quality so that all details of the photographs are reproducible in the printed patent. In fact, the details of the photographs were not even reproduced in the filed patent application. No new matter should be entered.

Specification
The disclosure is objected to because of the following informalities: 
At ¶ [0001], under the heading “Cross-Reference to Related Applications,” applicant has included U.S. Publication No. 2018/0117980. While it appears this publication is also assigned to applicant, it is not a related application. The only application related to the current application is U.S. Provisional Application No. 62/824,359.  Appropriate correction is required.
Two paragraphs have been designated [0016]. Appropriate correction is required.
The specification contains several abbreviations that are not defined. Some examples of the undefined abbreviations are: “UAV/UGV” at ¶ [0016]; “UAV” at ¶ [0017]; “UGV” at ¶ [0017]; “IMU” at ¶ [0030]; “OCU” at ¶ [0035]; “GFE SATCOM” at ¶ [0034]. Appropriate correction is required.
The specification includes several trade names and marks used in commerce, for example, “Pegasus OCU” at ¶ [0037]. Each term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. 
Claim Objections
Claim 8 is objected to because of the following informalities: the claim language “wherein in its ground modality, is significantly quieter than flying UAVs” is grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-13 include numerous recitations that render the claims as failing to comply with the enablement requirement. Notably but not at all exclusively, the following are examples of such recitations:  
Regarding claim 1, the claim is directed to a robot “capable of flying and driving… comprising ground locomotion; aerial locomotion.” (Note: as discussed below in the rejection of claim 1 under 35 U.S.C. 112(b), the limitations “ground locomotion” and “aerial locomotion” are being interpreted to mean that the robot is configured to move by ground; and wherein the robot is configured to move by air.”) Applicant’s specification does not sufficiently describe how the robot can move by ground and by air. In other words, applicant’s disclosure does not sufficiently describe or show structural features that would allow the robot to move by ground and by air. For example, while the specification described propellers for flying and tracks for driving, the specification does not even mention any type of power source or propulsion system for making the robot move. As another example, the specification does not say anything about the vehicle transitioning from moving on the ground to moving in the air. Thus, claim 1 and dependent claims 2-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.
Further, the specification does not describe how the robot can perform several functional limitations. For example: 
 “wherein the robot uses its propellers if it gets stuck and can change ground pressure or the ground locomotion mechanism (light or heavy)” as recited in claim 7 (the specification does not describe structural features that allow the robot to determine it is stuck, much less structural features that cause the robot to start its propellers based on determining it is stuck).
“wherein in its ground modality, is significantly quieter than flying UAVs” as recited in claim 8 (the specification does not describe what structural feature reduces the noise produced by the robot). 
 “wherein the unfurling process will self-right the vehicle” as recited in claim 12 (the specification does not describe what structural features cause the robot to unfurl so that the unfurling process will self-right the vehicle. Rather, the specification at ¶ [0042] states “we expect that the unfurling process will self- right the vehicle” (emphasis added).   
“wherein the rubber tracks fully encompass the vehicle in the stowed position and protect the propellers, body, and payloads from a fall” as recited in claim 13 (the specification does not describe the structural features that would cause the tracks to fully encompass the vehicle). 
Claims 1-13 are also rejected under 35 U.S.C. 112(a) because the specification does not reasonably provide enablement for the particular embodiment described, so the specification certainly does not reasonably provide enablement for a robot as claimed in claim 1.  
The specification, which describes a single vehicle, does not reasonably provide enablement for any type of compact transformable robot that is capable of flying and ground locomotion, and which has controls, sensors, and radio.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. That is, the claim as written covers an incredibly wide array of possible devices, far beyond that which the current application contemplates. For example, the disclosure gives very little amount of direction or guidance; the see In re Wands, 858 F.2d 731 (Fed. Cir. 1988)). Thus, claim 1 and dependent claims 2-13 are further rejected under 35 U.S.C. 112(a).  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claims 1-13 include numerous recitations that render the claims indefinite under 35 U.S. C. 112(b). Notably but not at all exclusively, the following are examples of indefinite language:  
Regarding claim 1, claim 1 recites a robot comprising “ground locomotion; aerial locomotion.” Locomotion is not a structural feature; locomotion means movement or the ability to move (see, e.g., Oxford Online Dictionary, last indexed March 9, 2014). Also, applicant’s specification says that ground locomotion means movement by ground and aerial locomotion means movement by air (¶ [0045]). Thus, it is unclear what is meant by the claim features “ground locomotion” and “aerial locomotion,” since claim 1 is an apparatus claim. For purposes of examination, these claim features are being interpreted to mean “wherein the robot is configured to move by ground; and wherein the robot is configured to move by air.”  Also, the recitation “8-inch openings, containers or pipes” renders the claim indefinite. The claim could be reasonably interpreted to mean either: (i) 8-inch openings; or 8-inch containers; or 8-inch pipes; or (ii) 8-inch openings; containers; or pipes (the size of the containers or pipes being undefined). For purposes of examination, the claim is being interpreted to mean 8-inch openings; 
Regarding claim 2, claim 2 recites “being designed to furl or unfurl or fit into cylindrical containers or pipes.” It is unclear whether the “containers or pipes” refer to the same “containers or pipes” recited in claim 1. 
Regarding claim 3, claim 3 recites “being designed to fit into pipes, openings, or packing tubes.” It is unclear whether the “pipes, opening” refer to the same “8-inch openings… or pipes” recited in claim 1. 
Regarding claim 4, claim 4 recites “wherein the robot can fly over the wall, land at the center of the compound, and look for improvised explosive devices (IEDs).” There is lack of antecedent basis for “the wall” and “the center” and “the compound.” Further, instead of saying “the robot can fly…” the claim should instead say “the robot is configured to fly….”
Regarding claim 5, claim 5 recites “wherein the robot can be flown and perched on a roof.” It is unclear whether the robot is being flown by another aircraft, or alternatively, whether the robot is configured to fly and perch on a roof. 
Regarding claim 6, claim 6 recites “wherein the robot can inspect windows and land inside, or on the roof and employ sensors to collect and pass on vital information.” There is lack of antecedent basis for “the roof.” Also, it is unclear what “inside” means (inside of a building, inside of a predefined outdoor area, etc.). Also, it is unclear what “pass on vital information” means. 
Regarding claim 7, claim 7 recites “wherein the robot uses its propellers if it gets stuck and can change ground pressure or the ground locomotion mechanism (light or heavy).” Firstly, “wherein the robot uses its propellers” should instead say “wherein the robot is configured to use its propellers.” Secondly, it is unclear what is meant by the language “can change ground pressure or the ground locomotion mechanism (light or heavy).” 
Regarding claim 8, claim 8 recites “wherein in its ground modality, is significantly quieter than flying UAVs.” Firstly, the abbreviation “UAV” is not defined in the claims and thus renders the claim indefinite. Secondly, it is unclear what is meant by the language “wherein in its ground modality, is significantly quieter than flying UAVs.” Secondly, it is unclear whether “its” refers to the robot. Thirdly,, the term "significantly quieter" is a relative term which renders the claim indefinite.  The term "significantly quieter" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 9, claim 9 recites “wherein optical-flow algorithms are utilized for GPS-denied localization which selects features in the images to track and compute the relative distance travelled by the platform between the frames.” Firstly, the abbreviation “GPS” is not defined in the claims and thus renders the claim indefinite. Secondly, it is unclear what is meant by the claim limitations. For example, is it the robot that is utilizing the optical-flow algorithms, or is some other apparatus utilizing the optical-flow algorithms? Thirdly, there is lack of antecedent basis for “the images” and “the relative distance” and “the platform” and “the frames.”
Regarding claim 10, claim 10 recites “wherein anchor nodes have been developed for navigational aids with a low-cost IMU and a ranging radio.” Firstly, the abbreviation “IMU” is not defined in the claims and thus renders the claim indefinite. Secondly, this claim limitation is directed to the development of anchor nodes and is not directed to the robot. It is unclear what is meant by this claim limitation.  
Regarding claim 11, the term "long communication delays" is a relative term which renders the claim indefinite.  The term " long communication delays " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 12, claim 12 recites “wherein the unfurling process will self-right the vehicle.” Firstly, there is lack of antecedent basis for “the unfurling process” and “the vehicle.” Secondly, this claim is directed to an unfurling process and is not even directed to the robot. 
Regarding claim 13, claim 13 recites “wherein the rubber tracks fully encompass the vehicle in the stowed position and protect the propellers, body, and payloads from a fall.” Firstly, there is lack of antecedent basis for “the rubber tracks” and “the vehicle” and “the stowed position” and “the propellers.” Secondly, this claim is directed to rubber tracks and is not even directed to the robot. 
Claims 1-13 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01.  
Claims 1-13 include numerous recitations that render the claims incomplete for omitting essential elements. Notably but not at all exclusively, the following are examples of omitted elements:
Structural elements that allow the robot to engage in “ground locomotion” and “aerial locomotion” as described in claim 1.
Structural elements that allow the robot to determine it is stuck, and structural elements that allow the robot to start using its propellers based on determining it is stuck, as described in claim 7. “wherein in its ground modality, is significantly quieter than flying UAVs” as recited in claim 8 (the specification does not describe what structural feature reduces the noise produced by the robot). 
 Structural elements that cause the robot to unfurl so that the unfurling process will self-right the vehicle, as described in claim 12.
Structural elements that cause the tracks to fully encompass the vehicle, as described in claim 13. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9, 10, 12, and 13 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  	
Regarding claim 9, the claim is directed to utilization of optical flow algorithms. There is nothing in claim 9 that further defines any of the features of claim 1. Thus, claim 9 fails to further limit the subject matter of the claim upon which it depends.
Regarding claim 10, the claim is directed to the development of anchor nodes. There is nothing in claim 10 that further defines any of the features of claim 1. Thus, claim 10 fails to further limit the subject matter of the claim upon which it depends. 
Regarding claim 12, the claim is directed to an unfurling process. There is nothing in claim 12 that further defines any of the features of claim 1. Thus, claim 12 fails to further limit the subject matter of the claim upon which it depends. For purposes of examination, this limitation is being interpreted to mean that the robot is configured such that an unfurling process will self-right the robot.
Regarding claim 13, the claim is directed to rubber tracks. There is nothing in claim 13 that further defines any of the features of claim 1. Thus, claim 13 fails to further limit the subject matter of the claim upon which it depends. For purposes of examination, this limitation is being interpreted to mean that the robot includes rubber tracks, as part of the ground locomotion system; and the robot is configured such that the rubber tracks fully encompass the robot in the stowed position.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,623,968 to Rimanelli (“Rimanelli”).
Regarding claim 1, Rimanelli discloses a compact transformable robot capable of flying and driving designed to furl or fit into 8-inch openings, containers or pipes (claim 1; Col. 6, lines 21-41; FIG. 5): comprising: 
ground locomotion (claim 1); 
aerial locomotion (claim 1); 
controls (Col. 5, lines 41-67); sensors (Col. 6, lines 1-3; and 
radio (Col. 5, lines 48-52).
Regarding claim 2, Rimanelli discloses the robot is designed to furl or unfurl or fit into cylindrical containers or pipes (claim 1; Col. 6, lines 21-41; FIG. 5).
Regarding claim 3, Rimanelli discloses the robot is designed to fit into pipes, openings, or packing tubes (claim 1; Col. 6, lines 21-41; FIG. 5).
Regarding claim 4, Rimanelli discloses wherein the robot can fly over the wall, land at the center of the compound, and look for improvised explosive devices (IEDs) (claim 1; Col. 4, lines 49-67).
Regarding claim 5, Rimanelli discloses wherein the robot can be flown and perched on a roof (claim 1).
Regarding claim 6, Rimanelli discloses wherein the robot can inspect windows and land inside, or on the roof and employ sensors to collect and pass on vital information (claim 1; Col. 4, lines 49-67; Col. 5, lines 46-52).
Regarding claim 7, Rimanelli discloses wherein the robot uses its propellers if it gets stuck and can change ground pressure or the ground locomotion mechanism (light or heavy) (Col. 5, lines 41-48).
Regarding claim 8, Rimanelli discloses wherein in its ground modality, is significantly quieter than flying UAVs  (Col. 2, lines 63-67; Col. 5, lines 38-40). Also, it is many flying UAVs are very loud, and thus the robot of Rimanelli would have to be quieter than at least some of them. 
Regarding claim 9, while Rimanelli is silent as to  optical-flow algorithms being utilized for GPS-denied localization which selects features in the images to track and compute the relative distance travelled by the platform between the frames, this claim limitation does nothing to further limit the apparatus as claimed (see rejection under 35 U.S.C. 112(d) above; see also applicant’s specification at ¶ [0051] supporting that this limitation is not even intended to further limit the claimed apparatus). 
Regarding claim 10, while Rimanelli is silent as to  anchor nodes having been developed for navigational aids with a low-cost IMU and a ranging radio, this claim limitation does nothing to further limit the apparatus as claimed (see rejection under 35 U.S.C. 112(d) above; see also applicant’s specification at ¶ [0032] supporting that this limitation 
Regarding claim 11, Rimanelli discloses wherein the robot can teleoperate with long communication delays (Col. 5, lines 27-52).
Regarding claim 12, Rimanelli discloses wherein the unfurling process will self-right the vehicle ( Col. 6, lines 21-41, teaching the side portions (16) of the frame extend via a telescoping mechanism, which can self-right the vehicle; thus, in the device as taught, the unfurling process can self-right the vehicle; see also the rejections under 35 U.S.C. 112 above, as it is unclear what this claim limitation is meant to encompass).
Regarding claim 13, Rimanelli discloses wherein the rubber tracks fully encompass the vehicle in the stowed position and protect the propellers, body, and payloads from a fall (Col. 2, lines 63-67; FIG. 1).
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have many of the elements in applicant’s disclosure and claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/MARC BURGESS/Primary Examiner, Art Unit 3642